Steffen, J.,
with whom Young, C. J., agrees,
dissenting:
The majority opinion, having emphasized the pathetic, impoverished and demeaning circumstances surrounding the daily existence of Everett Newkirk, has forced us into an unwanted but necessary and seemingly calloused position of defending our system of government in general and the role of the judicial branch in particular. Even as we dissent, we share the concern and empathy of our brethren in the majority over the sub-human plight of Mr. Newkirk and others who struggle without home or hearth, and in utter penury, to merely survive. Nevertheless, we believe it is vital that we remind ourselves as judicial officers that we do not appropriate or allocate public monies. Nor do we establish public policy concerning the priority to be placed on the limited assets of the public fisc. Elected representatives of our state citizenry determine as state and local legislative bodies the *182extent to which individuals, corporations and other entities will be taxed to raise public revenues to fund the demands of government. Our legislative bodies then determine which and to what extent the many competing societal needs may be addressed.
The proper jurisdiction of this court seems clear. Setting aside the personal plight of Mr. Newkirk, as we believe we must, the single issue on appeal is whether Clark County may deny public assistance to employable single individuals and employable childless couples. Stated otherwise, the issue is whether the county may establish standards of eligibility for general welfare assistance. We are of the opinion that the issue, thus presented, must be answered in the affirmative.
Clark County contends that the district court erred in its ruling because the Nevada Legislature authorized Nevada counties to establish standards of eligibility for general welfare assistance; therefore, promulgation of a county regulation precluding employable single individuals and employable childless couples was appropriate. We agree.
Newkirk is a single unemployed resident of Clark County. In April, 1986, Newkirk applied to the Clark County Social Services Department for welfare benefits. On April 23, 1986, without a hearing, Newkirk was denied financial assistance. In denying relief, Clark County relied upon Clark County Social Service Department Manual Rule II. 14.B.3, “[sjingle employables or employable childless couples may not be served.”
Newkirk filed a complaint in district court seeking declaratory and injunctive relief. Newkirk claimed that he represented a class of people who had been denied county financial assistance pursuant to Rule II.14.B.3 and that the rule was both unconstitutional and inconsistent with relevant Nevada welfare statutes. The district judge certified the class, ruling that in the event he found in favor of Newkirk and the class, no retroactive benefits would be awarded.
Newkirk eventually moved for summary judgment. Although the motion was denied, the parties later stipulated that there were no genuine issues of material fact and that only legal issues remained. Thereafter, the district court concluded that Rule II. 14.B.3 was inconsistent with NRS 428.010 and NRS 428.030 and was therefore invalid, and also that it violated the equal protection clause. The district court further determined that Newkirk had been denied due process of law. Summary judgment was entered in Newkirk’s favor and Clark County was permanently enjoined from denying financial assistance to applicants under Rule II. 14.B.3. The district court thereafter entered a stay pending appeal by Clark County and cross-appeal by Newkirk.
We agree that it is necessary to determine whether Rule *183II. 14.B.3 is inconsistent with NRS 428.0101 and NRS 428.030.2 Specifically, this court has previously held that “[a]dministrative regulations cannot contradict or conflict with the statute [or statutes] they are intended to implement.” Roberts v. State University, 104 Nev. 33, 37, 752 P.2d 221, 223 (1988). Thus, Rule H.14.B.3 may not deny relief to single employables and employable childless couples unless in so doing it conforms to the original legislative intent underlying NRS 428.010 and NRS 428.030. See Hager v. Nev. Med. Legal Screening Panel, 105 Nev. 1, 767 P.2d 1346, 1347 (1989); Roberts, 104 Nev. at 37, 752 P.2d at 223. Legislative intent is to be determined from the specific statutory language if it is clear and unambiguous on its face. Hager, 105 Nev. at 3, 767 P.2d at 1347. Statutory language *184is ambiguous if it is capable of being understood in two or more senses by reasonably informed persons. Id. If ambiguous, the legislative intent behind a statute can be derived from reason and public policy. Roberts, 104 Nev. at 37, 752 P.2d at 223.
We are convinced that there is no inconsistency between the two statutes, NRS 428.010 and 428.030, and Rule II. 14.B.3. In our view, neither the majority’s nor Newkirk’s perspective on the issue considers the statutes in their entirety. NRS 428.010(1) commences with a recognition that the county welfare pie is of a limited dimension. Thus, counties are enjoined to care for, inter alia, the poor “[t]o the extent that moneys may be lawfully appropriated by the board of county commissioners. ...” The same subparagraph of the statute also specifies the statute (under the current amendment, statutes) that defines and limits the extent of taxes that may be lawfully levied for welfare purposes. It is thus important to understand that counties have not received unlimited authority to raise taxes to provide relief to every potential welfare recipient who could fall within the circumference of a circle drawn to encompass everyone in need of welfare assistance.
Having circumscribed the counties’ authority to levy taxes for welfare purposes, the Legislature recognized that counties necessarily would have to place priorities on those who would be eligible to receive welfare assistance. As a result, with the exception of health care, boards of county commissioners were empowered to establish policies, standards, and uniform standards of eligibility concerning welfare assistance. NRS 428.010(2).
Unfortunately, the majority has, by judicial fiat, interfered with the legislative scheme by eliminating a system of priority eligibility and substituting therefor an open-ended requirement that encompasses all who may fall within the undefined category of “poor.” The majority position has rendered meaningless the statutory limitation contained in the language of NRS 428.030 providing that “[wjhen any poor person meets the uniform standards of eligibility . . . established by the board of county commissioners then such poor person shall receive such relief as is in accordance with the policies and standards established and approved by the board of county commissioners and within the limits of the funds which may be lawfully appropriated . . . for this purpose.” By obvious implication, the Legislature excluded from welfare assistance the poor who fail to meet eligibility criteria.
In summary, it seems clear to us that the Legislature has: (1) limited by law the amount of welfare monies counties may raise for welfare purposes; (2) empowered boards of county commis*185sioners to adopt regulations determining among classes of potential welfare recipients those who will be eligible for assistance; and (3) authorized boards of county commissioners to provide welfare assistance to those determined by county regulation to be eligible, to the extent lawfully appropriated funds are available.
By changing the statutory scheme to require counties to provide welfare assistance to all persons who are poor rather than those who satisfy a county’s eligibility standards, the majority has done nothing, of course, to expand the pool of welfare assets available to service the poor. Tragically, the inevitable result of the majority’s ruling will be a necessary reduction in welfare assistance to those who are most desperately in need of such assistance. Although Newkirk’s plight is lamentable, at least he is apparently in a position physically and mentally to assuage his suffering by means of his own efforts. The inform, incompetent and incapacitated, on the other hand, do not have the capacity to even attempt to be masters of their own fate. It is therefore understandable why the Clark County Board of County Commissioners elected to divide the limited welfare pie among those unfortunates who are not in a position to extricate themselves from their necessitous circumstances by their own will and labor.
Because the majority now obligates the counties to include poor singles and childless couples who are employable within the finite reaches of their welfare assistance pool, we must presume that the needy infirm, aged, incompetent, and incapacitated, among others, will be forced to survive on less than they have previously received. We therefore would encourage the Legislature to react with some dispatch, or at least in accordance with the dictates of the actual financial predicaments Clark County and other Nevada counties may now encounter, to alleviate the problems resulting from the majority’s ruling.
Ideally, all of the deserving and needy persons in our society should be provided with sufficient food, clothing and shelter. At present, however, countless persons must suffer undue hardship because of societal imperfections and shortages. The problems confronting our society in these areas are severe, and governments must be afforded considerable latitude in attempting to address and resolve them. See New York Dept. of Social Services v. Dublino, 413 U.S. 405, 413 (1973).
Although the majority has found it unnecessary to treat the constitutional issues raised by Newkirk, we merely note in passing that we discern no constitutional impediments to the county’s implementation of the authority delegated to it by the Legislature. Moreover, because in our view the majority has destroyed the *186latitude the Legislature has purposely and wisely conferred upon county boards of commissioners, we are compelled to register our dissent.3

NRS 428.010, when considered by the district court, read as follows:
1. To the extent that moneys may be lawfully appropriated by the board of county commissioners for this purpose pursuant to NRS 428.050, every county shall provide care, support and relief to the poor, indigent, incompetent and those incapacitated by age, disease or accident, lawfully resident therein, when such persons are not supported or relieved by their relatives or guardians, by their own means, or by state hospitals, or other state, federal or private institutions or agencies.
2. The boards of county commissioners of the several counties are vested with the authority to establish and approve policies and standards, prescribe a uniform standard of eligibility, appropriate funds for this purpose and appoint agents who will develop rules and regulations and administer these programs for the purpose of providing care, support and relief to the poor, indigent, incompetent and those incapacitated by age, disease or accident.
Although this statute has been subsequently amended, the analysis contained in this dissent remains unaffected by the modifications.


NRS 428.030, when considered by the district court, read as follows:
1. When any poor person meets the uniform standards of eligibility established by the board of county commissioners and does not have relatives of sufficient ability to care for and maintain such poor person, or when such relatives refuse or neglect to care for and maintain such person, then such poor person shall receive such relief as is in accordance with the policies and standards established and approved by the board of county commissioners and within the limits of the funds which may be lawfully appropriated pursuant to NRS 428.050 for this purpose.
2. The board of county commissioners may:
(a) Make contracts for the necessary maintenance of poor persons;
(b) Appoint such agents as the board may deem necessary to oversee and provide the necessary maintenance of poor persons;
(c) Authorize the payment of cash grants direct to poor persons for their necessary maintenance; or
(d) Provide for the necessary maintenance of poor persons by the exercise of the combination of one or more of the powers specified in paragraphs (a), (b) and (c) of this subsection. (Emphasis added.)
Although this statute has been subsequently amended, the analysis contained in this dissent remains unaffected by the modifications.


The majority has decreed that until counties are lawfully relieved of the obligation to care for their poor or “until the legislature defines ‘p°or’ in such a way that unemployed people can never be said to be poor,” counties will be required to care for all of their poor. Notwithstanding the majority’s “all or nothing” edict, it was enheartening to note their contradictory position in response to our dissent (footnote 4 of majority opinion) where the majority condescends to having “no quarrel” with a legislative scheme that would deny welfare assistance to single employables who will not accept employment. We are enheartened by the majority’s willingness to grant some latitude to the legislative branch of government in its policy decisions concerning social welfare.
This footnote is simply dedicated to the proposition that it is evident under our system of government why elected legislative bodies are given, the responsibility of establishing social policy and appropriating funds to implement the policies thus established. Courts should assiduously avoid interfering with legislative enactments that are not constitutionally prohibited.